This action was brought originally by the Stale of Ohio in a Mayor’s Court against Sam Fmileman who' was accused of the unlawful possession of intoxicating liquor.
Faikleman claims to have had no knowledge of tie existence of the liquor in his house but contends that it was placed there by his brotler during his absence.
The conviction in the Municipal Court was affirmed by the Butler Common Pleas and the Court of Appeals.
Attorneys — C. D. Boyd and Robt. McCurrey, Middletown, for Finkleman; H. S. Wonnell and P. P. Boli, Hamilton, for State.
Finkleman in the Supreme Court contends:
1. That the conviction was wrongful because no evidence was offered by the State to show knowledge of the existence of the liquor.
2. That knowledge was necessary for conviction.